Citation Nr: 1454627	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-14 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for dysthymic disorder and anxiety disorder.

2.  Entitlement to an initial rating in excess of 20 percent prior to March 18, 2013 and 30 percent thereafter for right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis.

3.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative disc disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.
ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to May 2011.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.  Accordingly, any future consideration of the appellant's case should include consideration of these electronic records.

The issue of entitlement to service connection for headaches, to include as secondary to service-connected cervical spine degenerative disc disease, was raised by the Veteran in December 2011 correspondence, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.

The issues of entitlement to a total disability evaluation based on individual unemployability and to an initial rating in excess of 30 percent since March 18, 2013 for right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's dysthymic disorder and anxiety disorder have been manifested, primarily, by depressed mood, anxiety, nervousness, chronic sleep impairment, memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, irregular appetite, irritability, difficulty in establishing and maintaining relationships, and difficulty in adapting to stressful circumstances; collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas along with the inability to establish and maintain effective relationships.  Symptoms of total occupational and social impairment have not been demonstrated.

2.  Prior to March 18, 2013, The Veteran's right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis, has been manifested, primarily, by a meniscal condition with episodes of locking, pain, and effusion; it has not been manifested by flexion limited to 15 degrees or extension limited to 20 degrees, or by recurrent subluxation or lateral instability.

3.  The Veteran's cervical spine degenerative disc disease has not manifested by forward flexion limited to 15 degrees or favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for dysthymic disorder and anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9413, 9433 (2014).

2.  Prior to March 18, 2013, the criteria for an initial rating in excess of 20 percent for right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5261 (2014).

3.  The criteria for an initial rating in excess of 20 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Prior to initial adjudication of the Veteran's claims, pre-discharge notice included in the Veteran's January 2011 VA application for compensation fully satisfied the duty to notify provisions, including notice of the degree of disability and effective date provisions.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private medical records, VA treatment records, the reports of VA examinations, and various lay statements from the Veteran and others.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, the issue of right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis, has been assigned "staged" ratings of 20 percent for the prior to March 18, 2013 and 30 percent since March 18, 2013.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is required for recognition of resulting disability.  See Id.; 38 C.F.R. §§ 4.10, 4.40, 4.45.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Dysthymic Disorder and Anxiety Disorder

The Veteran asserts that his service-connected dysthymic disorder and anxiety disorder warrant an initial rating higher than the 70 percent currently assigned.  He has submitted statements indicating that he has impairment of short term memory and must write everything down, disturbances of motivation and mood, lack of motivation to leave his apartment, and feelings of sadness.  He believes that because of his memory impairment, he would not be able to remember how to complete important tasks necessary in a job.  He stated that he feels unsociable and has difficulty establishing and maintaining social relationships.  He has trouble meetings women and when he does, he drives them away with his negativity.

The Veteran's mother submitted a statement in January 2014 which indicated that the appellant has short term memory loss and has to write notes so that he won't forget important tasks and that he has gotten written up at work for forgetting to complete daily tasks.  The Veteran's friend submitted a statement that the appellant was "always miserable and cranky."

At a February 2011 pre-discharge examination by a nurse practitioner, the Veteran reported a history of depression, anxiety, and sleep impairment.  He was noted to be well dressed and clean in appearance.  The examiner found that the Veteran had normal affect, mood, and judgment.  

The Veteran was also examiner by a licensed psychologist in February 2011.  The psychologist noted that the Veteran had been diagnosed with major depression and anxiety disorder in service.  The Veteran reported that in the past year, he had experienced depression, loss of motivation, insomnia, low energy, social withdrawal, loss of appetite, weight change, feelings of worthlessness, and difficulty concentrating.  He also reported feeling anxiety/nervousness, fears/worry/anger/irritability "everyday at work," stomach/bowel problems, panic attacks, preoccupations/problematic thoughts, racing thoughts, risk-taking, and spending sprees.  The Veteran reported enjoying movies, video games, and television, and stated that a typical day included working, watching TV or a movie, and going to bed.  He stated that he did not have friends, "only acquaintances," and had trouble trusting others.  The examiner noted that the Veteran was cooperative and oriented to person, time, and place with appropriate affect, unremarkable thought process, and euthymic mood.  It was noted that the Veteran had anxiety attacks that were like an adrenalin rush with speeded heart rate when going into public places or having conflicts with his girlfriend.  The Veteran had fair impulse control with episodes of violence, and he denied any conflicts with supervisors, but had an altercation with coworkers in 2010.  His memory and personal hygiene were normal.  The examiner diagnosed the Veteran with dysthymic disorder and anxiety disorder and found that he had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.

The Veteran's VA treatment records show that he has been receiving regular treatment related to mental health since his separation from service in 2011.  In May 2013 the Veteran reported that he had been battling depression for several years.  He denied suicidal ideation.  In August 2011 the Veteran reported having problems falling asleep and sustaining sleep.  It was noted that the Veteran was diagnosed with dysthymia about one year prior.  The Veteran reported some panic feelings when exposed to new situations but denied suicidal thoughts or actions in the past.  He had normal dress and grooming, was oriented to time, place, and person, and had appropriate mood, affect, insight, and judgment.  The Veteran had normal behavior and speech, constricted affect, anxious mood, normal thought processes, good insight and judgment, and no suicidal ideation, hallucinations, or flashbacks.  The Veteran was diagnosed with dysthymia, anxiety, and insomnia, and assigned a GAF score of 58.

After the Veteran moved to Tucson in 2013, he began attending regular anxiety support group sessions, at which he was always noted to be fully engaged and socially appropriate and did not express any suicidal thoughts.  In a June 2013 mental health note, the Veteran reported having symptoms of social anxiety, no motivation, low energy, sleep disturbance, and overeating.  He denied any suicidal ideation, but reported that he did not care whether or not he lives or dies.

In July 2013 the Veteran reported having difficulty sleeping and feeling anxious and depressed constantly.  The Veteran was diagnosed with depression/anxiety.  At his first individual therapy session, he stated that he needed to talk about his anxiety and depression.  The Veteran was well groomed with good hygiene, normal behavior and speech, constricted affect, anxious mood, normal thought processes, good insight and judgment, and no suicidal ideation, hallucinations, or flashbacks.  The Veteran was diagnosed with dysthymia, anxiety, and insomnia, and assigned a GAF score of 58.  Later that month the Veteran presented with a happy mood and was found to present normally and with no suicidal ideation or abnormality of behavior. 

In therapy sessions during August 2013, the Veteran again endorsed difficulty sleeping and feelings of frustration and depression.  He discussed his inability to make friends and feelings of inadequacy.  He was always noted to be well groomed with good hygiene, normal behavior and speech, appropriate affect, indifferent mood, and normal thought processes.  He had no suicidal ideation, delusions, or feelings of helplessness and at all sessions was assigned a GAF score of 58.  A Beck Depression Inventory test showed severe symptoms of pessimism and irritability and moderate symptoms of past failure, self-dislike, self-criticalness, indecisiveness, worthlessness, loss of energy, concentration difficulty, and tiredness or fatigue.

From September to November 2013, the Veteran continued to present at his individual therapy as well groomed with good hygiene, normal speech, appropriate affect, depressed mood, logical thought processes, intact memory, good insight, and normal thought content.  He had no auditory or visual hallucinations or flashbacks and was oriented to time, place, and person.  At all sessions he was assigned a GAF score of 58.  He reported having a "minor nervous breakdown" "after talking with his sister on the phone and realizing he lives too far from his family," and in one session he stated that he had slept most of the week and felt especially depressed.  In October 2013 he was noted to have variable affect, although later that month his affect was described as "broad" and with euthymic mood.  In November 2013, he stated that he had recently met a woman through an online dating service.  In July 2014 the Veteran reported experiencing anxiety, avoidance of social situations, depressed mood, low motivation, decreased pleasure, low energy, and increased sleep.

The Veteran underwent a VA examination in January 2013 with a psychologist.  The Veteran reported that he lives alone, spends time when not working watching movies, playing video games, and shopping; he stated that he was able to relax and shop, go to restaurants, and go to movies.  He reported having one friend, and they have gotten together at a coffee shop and gone to the movies.  He also sometimes sees his mother and sisters.  He reported that he was working 35 hours a week with forklifts and also attending community college.  He was not taking any medication and was not attending any therapy for mental health disorders.  It was noted that the Veteran had depressed mood, anxiety, near continuous panic or depression, chronic sleep impairment, mild memory loss such as forgetting names and recent events, impairment of memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or work-like setting.  The Veteran was diagnosed with dysthymic disorder and assigned a GAF score of 51, due to having few friends, few social activities, and low motivation.

At a VA examination in July 2014, the Veteran described himself as generally sad, down, and discouraged, including becoming teary over small things.  He stated that he has not lost interest in previously enjoyable activities, such as going to the movies, but that he rarely goes to such activities because he does not have anybody to go with.  He reported having days when he is not motivated to change clothes or take a shower.  He stated that he became anxious when in social situations and worried that others would not like him, and that he even now feels tense around family members.  The Veteran reported sometimes engaging in repetitive actions and having difficulty with attention and concentration.  He had poor memory, and sometimes does not remember if he washed his hair while showering.  The examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, and difficulty in adapting to stressful circumstances.  The Veteran was dressed appropriately with adequate hygiene, and was cooperative and responsive, but also isolated and withdrawn.  His thoughts were logical and consistent, with no unusual behavior, and he could understand and respond to normal conversation.  He was oriented to time, person, and place and showed memory consistent with his general intellectual functioning.  The examiner diagnosed the Veteran with persistent depressive disorder with intermittent major depressive episodes and social anxiety disorder and assigned him a GAF score of 50.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.

Based on a review of the record, the Board finds that at no time has the Veteran shown total occupational and social impairment, and therefore an initial disability rating in excess of 70 percent is not warranted.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's psychiatric disability has been rated under Diagnostic Codes 9413 for anxiety disorder and 9433 for dysthymic disorder.  Under 38 C.F.R. § 4.130, Diagnostic Codes 9413 and 9433, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Board has applied the regulations above to the evidence of record and finds that there is no evidence in the record of symptoms which would more closely approximate a 100 percent rating for dysthymic disorder and anxiety disorder.  The record does not show any evidence of a gross impairment in the Veteran's thought processes or communication, nor is there evidence of any delusions or hallucinations.  At all times the Veteran has been found to have normal speech, behavior, appearance, insight, judgment, and thought processes .  The Veteran has never shown grossly inappropriate behavior or abnormal thought or judgment.  While in July 2014 he reported having days when he is not motivated to change clothes or take a shower, he was not found to have neglect of personal appearance and hygiene, and at all times has presented as well-groomed and with good hygiene.  

The Veteran has endorsed mild memory loss, including needing to write himself frequent notes so that he does not forget basic tasks and not remembering whether he washed his hair while in the shower.  The Veteran has not, however, shown any severe memory loss, such as memory loss for names of close relatives, own occupation, or own name, nor has he had, at any time, disorientation to time or place.  VA treatment records and examinations consistently show that the Veteran is oriented to time and place, his behavior is appropriate, he is able to perform activities of daily living, and he communicates normally.  The Veteran has been shown to have frequent mood disturbances, and has been noted to have depressed, frustrated, or anxious mood.  The Veteran stated in 2013 that he did not care whether or not he lives or dies, but denied any suicidal ideation, and has consistently denied suicidal ideation.  The Veteran has never been found to be in persistent danger of hurting himself or others.   

Finally, the evidence demonstrates that the Veteran was able to establish and maintain some relationships.  The Veteran has reported having one friend, with whom he has gotten together at a coffee shop and gone to the movies.  He also sometimes sees his mother and sisters and has dated women and, at least for part of the appeal period, maintained a romantic relationship.  The Veteran has been able to appropriately participate in a therapy group.  The Veteran has also continued to take part in some activities that he enjoys, such as playing video games, going to the movies, going to restaurants, and shopping.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  In this case, the Veteran's symptoms as described above are consistent with the current 70 percent disability rating.

The Board further finds that none of the GAF scores the Veteran has been assigned, ranging from 50 to 58, alone, provide a basis for assigning a rating in excess of 70 percent.  The Veteran's lowest GAF score was a score of 50 is reflective of serious symptoms or serious impairment in social, occupational or school functioning.  This level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would be encompassed by a higher 100 percent rating.

Based on the foregoing, the Board finds that the rating currently assigned to the Veteran is appropriate and that the evidence of record preponderates against a finding that the criteria for a rating in excess of 70 percent have been met.  As such, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Knee

The Veteran's right knee disorder, diagnosed as right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis, has been rated 20 percent prior to March 18, 2013 and 30 percent thereafter.  The RO staged the rating on the basis of a March 18, 2013 correspondence from the Veteran in which he alleged a worsening in his right knee disorder.  The Veteran has submitted statements indicating that at times he can "hardly move" his right knee due to severe pain and that he has almost no flexion of the right knee.  He stated that he has been told he can no longer run or carry more than 20 pounds and that his inability to get down onto his knees prevented him from being able to perform his job as an electronic forklift technician.  The Veteran reported that he has had right knee surgery to remove cartilage but that his knee continues to hurt daily, especially if he stands or sits for long periods of time, kneels, or walks up stairs.  In January 2014, he stated that the pain is a distraction at work because it causes him to work slower than other people and that his pain medication makes him fall asleep.

The Veteran's mother submitted a statement indicating that he had intense pain at work after standing too long, walking on the concrete floor, kneeling, or climbing on the forklift.  The pain distracted him in class and his grades suffered because he didn't have the energy to study.  The Veteran's medication also made him very sleepy and caused him to doze off during lectures.  The Veteran's stepfather submitted a statement indicating that the Veteran had severe pain in his knee and that after sitting for 2 hours, his knee was so stiff that it would pop loudly when he got up and hurt even more.  He observed the Veteran limping and avoiding sitting in one place for any period of time.  The Veteran's friend also submitted a statement which also discussed his severe knee pain and that it was exacerbated by the activities required of him at work.

A private treatment record from the time of the Veteran's active duty service shows that in 2008 he was in a motorcycle collision and injured his right knee.  The Veteran's service treatment records show that he had continued right knee pain since the accident and that he twice underwent knee surgery, in 2008 and 2010.

At a February 2011 pre-discharge examination, the Veteran reported having ongoing right knee pain since injuring his knee in a motor vehicle accident and having two arthroscopies performed.  He reported having weekly flare-ups of the joints which last for hours.  The Veteran was noted to walk with a slight limp.  On examination, the examiner found no joint ankylosis, arthritis, or abnormalities.  Range of motion was to 90 degrees of flexion and showed normal extension.  There was no objective evidence of pain on active motion.  There was pain on motion after three repetitions, but no additional limitation of motion.  The lower extremities showed normal pulse, senses, and reflexes.  X-rays showed minimal spurring within the medial and patellofemoral compartments.  The Veteran was diagnosed with chondromalacia of the medial femoral condyle, microfracture of the patellar groove status post two arthroscopic procedures.  It was found that this would prevent the Veteran from squatting, sitting for long periods, running or jumping, and that it caused decreased mobility, problems with lifting and carrying, decreased strength, and pain.

The Veteran's VA treatment records show that he has reported knee pain on numerous occasions.  In November 2011 the Veteran reported recently worsening pain, with swelling and no locking or giving way.  Knee X-rays showed mild narrowing of the medial compartment, no acute fractures or dislocations, and possible internal derangement of the medial compartment.  In March 2012 the Veteran reported that his knee had gotten worse since the initial 2008 motor vehicle accident, and in May 2012 the Veteran again reported increasing knee pain.  A March 2012 MRI showed degenerative changes, chondromalacia, and abnormal signal consistent with chondroplasty.

The Veteran underwent a VA examination of the knee and lower leg in January 2013.  The Veteran reported having knee pain and stated that he might quit his job due to the need for excessive standing.  He did not report any flare-ups that impact the function of his knee or leg.  Range of motion testing revealed right knee flexion of 120 degrees, with objective evidence of painful motion at 90 degrees and right knee extension to 0 degrees.  The Veteran was able to perform repetitive use testing, with no change in range of motion limitations.  The examiner noted that the Veteran had weakened movement, excess fatigability, pain on movement, swelling, tenderness on palpation, and interference with sitting, standing, and weight-bearing.  The examiner found instability testing to be normal.  The Veteran was diagnosed with moderate patellar chondromalacia.  Muscle strength was normal, with no evidence of recurrent patellar subluxation or dislocation.  The Veteran did have a meniscal condition, including meniscal tear with frequent episodes of joint locking, pain, and effusion.  It was noted that the Veteran had meniscectomy procedures in 2008 and 2010 with continuing residual pain.  The Veteran had not had a total knee replacement.  MRI imaging showed moderate patellar chondromalacia and prominent osteophyte on the medial femur just above the trochlea with abnormal signal in the posterior horn and body of the medial meniscus which could be a myxoid degeneration.  The Veteran's knee disorder limited his ability to perform prolonged standing, walking, and sitting, as well as lifting and running.

Based on this evidence, the record preponderates against entitlement to a rating in excess of 20 percent prior to March 18, 2013 for right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis.

The Board notes that the Veteran was granted a separate evaluation for a right knee scar in August 2014, evaluated as noncompensably disabling.  The Veteran has not disagreed with this rating, and the issue is not currently on appeal at this time.

The Veteran's right knee disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis and Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis, which requires rating on the basis of limitation of motion under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Codes 5256, 5260, and 5261 pertain to functional limitation of the knee.  For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the leg is evaluated as follows: extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990  (2004); 38 C.F.R. § 4.14.  VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

Slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, and a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Applying the rating criteria discussed above, at no time prior to March 18, 2013 has the Veteran demonstrated limited right knee flexion any greater than 90 degrees, which warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran has also not demonstrated, at any time prior to July 17, 2014, any limitation of extension in the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In the absence of any clinical findings of limitation of motion more severe than that demonstrated in the VA examinations discussed above, a compensable rating due to limitation of motion is not warranted.  

Regarding the DeLuca factors, the Board acknowledges the evidence of pain on motion and the Veteran's functional limitations caused by pain following prolonged sitting and walking and especially when kneeling or climbing on machinery at work, and has considered these factors in the assignment discussed above.  DeLuca, 8 Vet. App. at 206.  An increased rating, however, is not warranted based on these factors alone.  The January 2013 VA examiner noted that there was objective evidence of painful motion at 90 degrees; this, however, is still not sufficient limitation of motion to warrant the assignment of a compensable rating based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right knee to such an extent as to warrant assignment of a higher rating.  The Board acknowledges that while the January 2013 VA examiner failed to check the box indicating where objective evidence of painful motion began on extension of the right knee, it is adequately clear from the examination that there was no limitation of extension found, as extension was also found to be 0 degrees after repetitive use testing.  Even if pain were found to begin at extension greater than 0 degrees, this, alone would not be sufficient to warrant a compensable evaluation based on limitation of motion, as it did not result in any clinically measurable limitation of function.  See Mitchell, 25 Vet. App. 38-43.  The Veteran also did not allege, prior to March 18, 2013, any further impairment due to flare-ups or other factors.  

The evidence also indicates that the Veteran has no clinical signs of subluxation or lateral instability, the requirement for an additional rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The January 2013 VA examiner performed instability testing and found stability to be normal.  The Veteran has not alleged any instability or laxity of the knee, and in a November 2011 VA treatment record he denied any giving way of the knee.  There is also no evidence of any other knee impairment or symptomatology which has not been considered by the current rating assigned.  The evidence therefore preponderates against a higher or separate rating for any other right knee impairment.

It has, however, been clearly noted that the Veteran has undergone meniscectomy procedures in 2008 and 2010 and that he currently has a meniscal condition, which the January 2013 examiner noted includes frequent episodes of joint locking, pain, and effusion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, this warrants a 20 percent rating, the highest rating available for this disorder.  

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his right knee disability, including reports of pain, stiffness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

In sum, there is no basis for assignment of a rating higher than 20 percent prior to March 18, 2013 for right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis.  In reaching the conclusion above, the Board considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  The question of the appropriate rating to be assigned since March 18, 2013 is addressed in the remand below.

Cervical Spine

The Veteran also contends that his cervical spine degenerative disc disease warrants an initial rating higher than 20 percent.  The record indicates that the Veteran injured his cervical spine in a motor vehicle accident in service, and at that time he was diagnosed with degeneration of the cervical intervertebral disc and cerviclagia.  The Veteran has submitted written statements indicating that he experiences "horrible stiffness and pain" in his cervical spine and at times has difficulty moving his neck at all.  He also stated that this pain causes headaches and that it interferes with his daily activities at home, work, and school.

The Board notes that the Veteran has received extensive treatment related to his thoracolumbar spine, and service connection for degenerative disc disease of the thoracolumbar spine was granted by the RO in an August 2014 rating decision, with an evaluation of 10 percent, effective March 18, 2013.  The Veteran has not appealed that decision, and any issues relating to the thoracolumbar spine are therefore not before the Board at this time.  The current decision addresses only the current severity of the Veteran's cervical spine disorder. 

At the February 2011 pre-discharge examination, the Veteran had pain and tenderness in the neck.  The examiner noted tenderness to palpation in the cervical spine region, with no evidence of ankylosis.  Range of motion of the cervical spine was to 30 degrees of flexion, 30 degrees of extension, 25 degrees of bilateral lateral motion, and 60 degrees of rotation.  The examiner noted there was pain on motion and that pain increased with lateral and rotation movements.  X-rays showed minimal degenerative changes at C7-T1 and mild vertebral disease at C3-C4, with alignment maintained.  The Veteran was diagnosed with herniated cervical disks and cerviclagia.  It was found that this would cause decreased mobility, difficulty reaching, weakness or fatigue, decreased strength, pain, and difficulty with activities that require lifting, long driving, or sports that require increased neck motions.

The Veteran's VA treatment records show that in August 2011 he was found to have grossly normal movement of the spine.  On examination, the examiner found no cervical adenopathy or carotid bruit.  In May 2013 the Veteran reported having neck pain since 2008.  On examination, there were no masses or crepitance.  In March 2014, the Veteran reported that he had been going to physical therapy for his back, although upon describing the pain he described only low back pain, with no reference to the cervical spine or neck.

At a January 2013 VA examination, the Veteran reported that his cervical disorder caused weakness and pain in his neck at work when loading and unloading forklifts.  The Veteran reported no flare-ups that impacted the function of the neck.  Range of motion testing revealed forward flexion of 40 degrees, extension of 40 degrees, right lateral flexion of 40 degrees, left lateral flexion of 40 degrees, right lateral rotation of 75 degrees, and left lateral rotation of 70 degrees.  The Veteran had objective evidence of painful motion at 0 degrees for all ranges of motion.  After three repetitions, the Veteran showed no additional limitation in range of motion.  It was noted that the Veteran had excess fatigability and pain on movement as well as localized tenderness or pain to palpation.  There was no guarding, muscle spasm, radiculopathy, or atrophy, and reflexes and senses were normal.  The examiner found no other neurologic abnormalities and stated that the Veteran did not have intervertebral disc syndrome.  Spine imaging showed disc protrusions, and the Veteran was diagnosed with degenerative disc disease of the cervical spine

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 20 percent.

Disabilities of the spine are rated under Diagnostic Codes 5235 to 5243, and the Veteran's cervical spine degenerative disc disease is rated under Diagnostic Code 5242, for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 20 percent rating is available for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is available for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id. at Note (1).  In the current case, the Veteran has denied any bladder or bowel impairment or radiating extremity pain, and the issue of entitlement to service connection for headaches as secondary to cervical spine degenerative disc disease has been referred to the AOJ for consideration in the first instance.  The Veteran has not alleged any additional associated abnormalities.  Hence, only the question regarding the rating assigned for orthopedic manifestations of the appellant's cervical spine disorder is before the Board.

In order to warrant an evaluation in excess of 20 percent, the evidence must therefore show that the Veteran's cervical spine degenerative disc disease is manifested by forward flexion of the cervical spine to 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In the current case, there is no evidence that the Veteran has had, at any time during the period on appeal, forward flexion measuring 15 degrees or less or any ankylosis of the cervical spine.  The February 2011 pre-discharge examination found forward flexion of 30 degrees, and the January 2013 VA examination found forward flexion of 40 degrees.  These examinations were performed by qualified examiners, and the January 2013 examination report adequately considered whether there was any further limitation of motion following repetition, and noted that there was no guarding, muscle spasm, atrophy, or impairment of the reflexes and senses.  At no time, either in the Veteran's VA examinations or treatment records, has he been found to have ankylosis of the cervical spine.

In considering the DeLuca factors, the evidence of record preponderates against finding that the Veteran has pain symptoms that are not contemplated by the 20 percent evaluation.  While the Veteran has reported that he has severe pain and stiffness in his neck that interfere with his daily activities and impairment his occupational functioning, and the January 2013 examiner noted that the Veteran had objective evidence of painful motion at 0 degrees for all ranges of motion, under the regulations governing the evaluation of spine disorders, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  To warrant the assignment of a higher rating, symptoms such as pain must affect "the normal working movements of the body" in order to constitute functional loss.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 38-43.  Hence, while the Veteran experiences cervical spine pain in all ranges of motion, it does not result in any clinically measurable further limitation of function.  The Veteran's functional restrictions due to pain are adequately considered and are included within the rating criteria applied.

While the appellant clearly has reported regular pain during his daily life, and while he has presented lay statements discussing the challenges it presents to him, these statements have been taken into consideration.  It is, however, highly probative that VA examiners have not found additional functional impairment that is not contemplated in the rating assigned.  See Jandreau, 492 F.3d at 1376-77.

The Board notes that there are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1).  A 40 percent rating is warranted where there are incapacitating episodes of at least four but less than six weeks total duration during the past 12 months.  Id.  In this case, the Veteran has not reported any periods of incapacitation due to his cervical spine disorder, nor has he been diagnosed, at any time, as having intervertebral disc syndrome.  There is therefore no medical evidence supporting the assignment of a higher rating under the Diagnostic Code for intervertebral disc syndrome.

As such, entitlement to an initial evaluation in excess of 20 percent for orthopedic manifestations of cervical spine degenerative disc disease is denied.  In reaching this decision, the Board has again considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the AOJ must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step, which is to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's dysthymic and anxiety disorders are manifested by symptoms which are explicitly contemplated in the rating criteria or that are comparable in type and degree to the symptoms listed in the rating criteria.  See 38 C.F.R. § 4.130; Mauerhan, 16 Vet. App. 436.  The Veteran's cervical spine degenerative disc disease and right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis are manifested by pain, stiffness, and limitation of motion which impact overall mobility.  These symptoms and manifestations are also clearly accounted for under the applicable Diagnostic Codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  There is no indication in the record that the pertinent Diagnostic Codes fail to describe adequately or contemplate the current disability level of these disorders.  There is no evidence of more severe manifestations occurring for any of these disorders beyond the type of symptomatology contemplated by the rating criteria, such as hospitalization or incapacitation.  While the Veteran has indicated that he had to stop working in 2013 due to memory impairment and physical limitations, marked interference with employment is a factor to be considered, but does not, by itself, demonstrate that an "exceptional or unusual disability picture" exists.  See 38 C.F.R. § 3.321(b)(1) . The purpose of the rating criteria is primarily to compensate for "impairment in earning capacity," and in this case, the high disability evaluations that the Veteran has been assigned, with a combined rating total of 90 percent, are reflective of the severe impairment that the Veteran alleges.  Furthermore, the question of entitlement to a TDIU is addressed in the remand below.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for dysthymic disorder and anxiety disorder (70 percent), right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis (30 percent), cervical spine degenerative disc disease (20 percent), left knee strain (10 percent), tinnitus (10 percent), left cubital tunnel syndrome with ulnar neuropathy (10 percent), right cubital tunnel syndrome with ulnar neuropathy (10 percent), thoracolumbar spine degenerative disc disease (10 percent), sinusitis (0 percent), allergic rhinitis (0 percent), and right knee scar (0 percent).  The Veteran has not, however, alleged any additional functional impairment caused by the collective impact of these disabilities, and there is no evidence of record indicating that his service-connected disorders which are not currently on appeal have further impacted his psychiatric disorder, right knee disorder, or cervical spine disorder in any way that is not already considered by the rating criteria.

During the course of this appeal, the Veteran has not alleged any additional symptomatology which are entitled to service connection but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  

The threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedules, the assigned schedular ratings are, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.


ORDER

Entitlement to an initial rating in excess of 70 percent for dysthymic disorder and anxiety disorder is denied.

Entitlement to an initial rating in excess of 20 percent prior to March 18, 2013 for right knee chondromalacia of the medial femoral condyle with microfracture of the patellar groove, status post two arthroscopic procedures and arthritis, is denied.

Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative disc disease is denied.


REMAND

In July 2014, the Veteran was afforded a VA examination of the knee and lower leg.  The examiner provided range of motion findings, expressed in degrees, for the right knee, including where objective evidence of painful motion begins and after repetitive use testing.  However, the examiner also made a note that pain limited the range of motion and all activities by 100 percent during flare-ups, and thus range of motion was 0 degrees.  It is unclear to the Board what the examiner meant by this statement.  This issue must therefore be remanded to obtain clarification from the examiner regarding the exact functional limitations that he meant to indicate for the Veteran.  If the examiner who performed the July 2014 examination is no longer available, a new VA examination should be provided.

In September 2014, the Veteran again asserted that his service-connected disabilities prevent him from maintaining gainful employment.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the claim for TDIU is included in the Veteran's appeal, and a remand for development of the issue, to include obtaining an opinion on this issue from a vocational rehabilitation specialist, is appropriate.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must develop and adjudicate the issue of entitlement to a TDIU.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  Obtain an additional medical opinion from the examiner who performed the July 2014 VA examination.  The examiner must be provided access to the Veteran's claims folder, including all files in Virtual VA and VBMS.  After a thorough review of the claims file and medical history, the examiner is asked to provide clarification regarding the Veteran's functional limitations during periods of flare-up.  The examiner must state what the equivalent range of motion findings, expressed in degrees, would be for the Veteran's right knee during a period of flare-up, both for flexion and extension.  The examiner must state whether the Veteran's functional level of impairment at that time would be comparable to ankylosis and at what angle the ankylosis would immobilize the leg.  The examiner is also asked to discuss the frequency and duration of these periods of flare-up.

If it is determined that a new examination is necessary prior to answering the questions above, such an examination should be scheduled.  If the examiner who conducted the July 2014 VA examination is not available, schedule the Veteran for a new VA examination of the right knee and ask the examiner to fully address the questions above and provide all current range of motion findings for the right knee.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in claim development.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  The AOJ should the obtain an opinion from a vocational rehabilitation specialist addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the Veteran's service-connected disabilities alone prevent all forms of substantially gainful employment that are consistent with his education and occupational experience.  The Veteran is currently service connected for dysthymic disorder and anxiety disorder (70 percent), a right knee disorder (30 percent), cervical spine degenerative disc disease (20 percent), left knee strain (10 percent), tinnitus (10 percent), left cubital tunnel syndrome with ulnar neuropathy (10 percent), right cubital tunnel syndrome with ulnar neuropathy (10 percent), thoracolumbar spine degenerative disc disease (10 percent), sinusitis (0 percent), allergic rhinitis (0 percent), and right knee scar (0 percent).

The claims folder, including access to the files contained in Virtual VA and VBMS, must be provided to and reviewed by the specialist.  The vocational rehabilitation specialist must specifically review and discuss the Veteran's VA treatment records as well as the findings of prior VA examinations and the lay statements of the Veteran in which he asserts that his memory impairment prevents him from being able to complete tasks required for complex employment and his inability to stand or sit for long periods of time or to lift heavy objects prevents him from being able to perform physical job tasks.  The specialist should also state at what date the evidence indicates that the Veteran ceased to be able to maintain substantially gainful employment.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain all reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issues, including the issue of entitlement to a TDIU.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


